Exhibit 10.2
 
 


TERMINATION AGREEMENT


This TERMINATION AGREEMENT (this “Agreement”), dated as of April 13, 2016, is
entered into by and among Apple Ten Advisors, Inc., a Virginia corporation (“Ten
Advisors”), Apple Suites Realty Group, Inc., a Virginia corporation (“ASRG”, and
collectively with Ten Advisors, the “Advisors,” or individually, an “Advisor”),
Apple REIT Ten, Inc., a Virginia corporation (“Apple Ten”), and Apple
Hospitality REIT, Inc., a Virginia Corporation (“Parent”, and collectively with
Apple Ten, the “Companies,” or individually a “Company”).
 
WHEREAS, the Companies and 34 Consolidated, Inc., a Virginia corporation and
wholly-owned subsidiary of Parent (“Acquisition Sub”), are entering into an
Agreement and Plan of Merger, dated as of April 13, 2016 (as it may be amended
or otherwise modified from time to time, the “Merger Agreement”), pursuant to
which Apple Ten will merge with and into Acquisition Sub (the “Merger”), with
Acquisition Sub continuing as the Surviving Corporation in the Merger (all
capitalized terms used but not defined herein shall have the meanings set forth
in the Merger Agreement);
 
WHEREAS, certain of the Companies and certain of the Advisors are parties to the
agreements set forth on Schedule 1 hereto (the “Related Party Agreements”); and
 
WHEREAS, pursuant to Section 5.8(a) of the Merger Agreement, the respective
obligation of each Company to effect the Merger is partially conditioned upon
the effectiveness of this Agreement as of the Closing Date.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree, intending to be legally bound, as
follows:
 
1. Termination of Related Party Agreements.  As of immediately after the
Effective Time, the Related Party Agreements shall be terminated and shall be of
no further force or effect, except as provided herein.  The termination of the
Related Party Agreements immediately after the Effective Time shall not affect
any of the rights or obligations of any party to any such Related Party
Agreement accruing at or prior to the Effective Time; provided, however, that
each Advisor and each Company acknowledges that no fees shall be payable as a
result of the termination of the Related Party Agreements. Each of the parties
hereto irrevocably waives any notice requirements under the Related Party
Agreements to which it is party.
 
2. Representations and Warranties from the Companies.  Each of the Companies, as
to itself only, represents and warrants to each of the Advisors as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) Such Company has the legal capacity, power, authority and right (contractual
or otherwise) to execute and deliver this Agreement and to perform its
obligations hereunder.
 
(b) This Agreement has been duly executed and delivered by such Company and
constitutes a valid and binding obligation of such Company enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium or other similar laws relevant to creditors’ rights and general
principles of equity.
 
(c) The execution and delivery of this Agreement and the consummation of the
transactions herein contemplated will not (i) conflict with or violate the
Articles of Incorporation or Bylaws of such Company, (ii) conflict with or
violate any court order, judgment or decree applicable to such Company, or (iii)
conflict with or result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under any
contract or agreement to which such Company is a party or by which such Company
is bound or affected, which conflict, violation, breach or default in the case
of clause (ii) or (iii) would materially and adversely affect such Company’s
ability to perform any of its obligations under this Agreement.
 
3. Representations and Warranties from the Advisors.  Each Advisor, as to itself
only, represents and warrants to each of the Companies as follows:
 
(a) Such Advisor has the legal capacity, power, authority and right (contractual
or otherwise) to execute and deliver this Agreement and to perform its
obligations hereunder.
 
(b) This Agreement has been duly executed and delivered by such Advisor and
constitutes a valid and binding obligation of such Advisor enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium or other similar laws relevant to creditors’ rights and general
principles of equity.
 
(c) The execution and delivery of this Agreement and the consummation of the
transactions herein contemplated will not (i) conflict with or violate the
Articles of Incorporation or Bylaws of such Advisor, (ii) conflict with or
violate any court order, judgment or decree applicable to such Advisor, or (iii)
conflict with or result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under any
contract or agreement to which such Advisor is a party or by which such Advisor
is bound or affected, which conflict, violation, breach or default in the case
of clause (ii) or (iii) would materially and adversely affect such Advisor’s
ability to perform any of its obligations under this Agreement.
 
4. Descriptive Headings.  The descriptive headings herein are inserted for
convenience only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Amendment; Waivers.  This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by each of the parties hereto
and, with respect to Apple Ten, with the prior approval of the Company Special
Committee, and, with respect to Parent, with the prior approval of the Parent
Board.  No delay or failure on the part of any party hereto in exercising any
right, power or privilege under this Agreement shall impair any such right,
power or privilege or be construed as a waiver of any default or any
acquiescence thereto.  No waiver shall be valid against any party hereto, unless
made in writing and signed by the party against whom enforcement of such waiver
is sought, and then only to the extent expressly specified therein.
 
6. Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto.
 
7. Entire Agreement; No Third-Party Beneficiaries.  This Agreement (a)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter of this Agreement, and (b) is not intended to confer upon
any Person other than the parties hereto any rights or remedies.
 
8. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Virginia, regardless of the
laws that might otherwise govern under applicable principles of conflict of laws
thereof.
 
9. Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned or delegated, in whole or in
part, by operation of law or otherwise by any party hereto without the prior
written consent of the other parties hereto. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the parties hereto and their respective successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
10. Enforcement.  The parties hereto agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the Commonwealth of Virginia or in any Virginia state court, this
being in addition to any other remedy to which they are entitled at law or in
equity. In addition, each of the parties hereto (a) consents to submit itself
(without making such submission exclusive) to the personal jurisdiction of any
federal court located in the Commonwealth of Virginia or any Virginia state
court in the event any dispute arises out of this Agreement or any of the
transactions contemplated by this Agreement and (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT.
 
[Rest of page intentionally left blank]
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Termination Agreement, or have caused this Termination Agreement to be duly
executed and delivered in their names and on their behalf, all as of the date
first written above.
 
APPLE TEN ADVISORS, INC.
 
 
By:
/s/ David Buckley
 

 
Name:
David Buckley
 

 
Title:
Vice President
 

  
APPLE SUITES REALTY GROUP, INC.


 
By:
/s/ David Buckley
 

 
Name:
David Buckley
 

 
Title:
Vice President
 

 
APPLE REIT TEN, INC.
 
 
By:
/s/ David Buckley
 

 
Name:
David Buckley
 

 
Title:
Executive Vice President
 

 
APPLE HOSPITALITY REIT, INC.
 
 
By:
/s/ Bryan Peery
 

 
Name:
Bryan Peery
 

 
Title:
Executive Vice President
 

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Schedule 1


1.  
Advisory Agreement between Apple REIT Ten, Inc. and Apple Ten Advisors, Inc.
dated as of December 20, 2010.



2.  
Property Acquisition/Disposition Agreement between Apple REIT Ten, Inc. and
Apple Suites Realty Group, Inc. dated as of December 20, 2010.



3.  
Subcontract Agreement between Apple Hospitality REIT, Inc. (f/k/a Apple REIT
Nine, Inc.) and Apple Ten Advisors, Inc. dated as of August 7, 2013.







 
 

--------------------------------------------------------------------------------

 

